BRETT, Judge.
Cortez Warren Willis was charged by information in the district court of Carter County with the crime of grand larceny. He was tried before a jury, found guilty, and his punishment fixed at five years in the State Penitentiary.
The appeal was lodged in this Court on August 12, 1966, within the time prescribed by the statutes. Brief was due to be filed within thirty days thereafter, but none has been filed.
Under the rules of this Court (Tit. 22 O.S.A. c. 18 Appendix), the case was submitted for an opinion on January 31, 1967.
This Court has held in numerous cases, where no brief is filed in support of the petition in error, the Court will examine the record for fundamental error only, and where no error is found, the judgment and sentence will be affirmed.
We have carefully read the complete record in this case, and do not find any reason to indicate that the defendant failed to receive a proper trial. We observe also, the trial judge set forth his reason for overruling each complaint offered, to justify a new trial, when he overruled defendant’s motion for new trial.
Therefore, this Court, after having carefully considered the entire record, examined the pleadings, the instructions of the court, and the judgment and sentence, finds no fundamental error which would require the reversal of this case.
The judgment and sentence of the district court of Carter County is, therefore, affirmed.
NIX, P. J., and BUSSEY, J., concur.